DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges amended Claims 1, 5, and 6, cancelled Claims 3, 4, 7, and 8, withdrawn Claims 9-11, and new Claims 12-15 in the response filed on 5/16/2022. 
Response to Arguments
Applicant’s arguments with respect to Claims 1, 2, 5, 6, and 12-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argues that Ishii does not disclose or suggest what C/Fe ratio of the extraction residue is after a Soxhlet extraction with hexafluoroisopropanol is performed.  If the same extraction is performed on the material of Ishii, the crosslinked product of nylon can be present only in the coated portion.  The surface layer will consist of only the coating layer, which includes the crosslinked product of nylon.  Then, Fe concentration in the surface layer is as small as zero or close to zero, which will produce the C/Fex100 value of infinity.  Therefore, the subject matter of Claim 12 is clearly different from that of Ishii, which disclose the nylon layer as an additional coating.  
However, Applicant’s arguments are unpersuasive.  According to Applicant’s Specification, the Soxhlet extraction was performed on the overall magnet.  Residue from the Soxhlet extraction with hexafluoroisopropanol was then obtained, which comprises a magnetic powder component and a hexafluoroisopropanol-unextractable component.  Specifically, this residue is the formation of a thin layer (residue extraction) that was then observed and analyzed.  The instant claim recites a proportion of the hexafluoroisopropanol-unextractable component present in a surface layer of an extraction residue (the thin layer), however, does not necessarily define the thickness or depth of said surface layer.  In the broadest reasonable interpretation, one of ordinary skill in the art could construe the surface layer of an extraction residue (thin layer) to be from an upper surface of the extraction residue to almost to the center of the extraction residue or right before the lower surface of the extraction residue (thin layer).  
Based on Applicant’s arguments, it appears Applicant is stating that only the crosslinked Nylon 12 component in Ishii is in the surface layer.  While the Examiner recognizes that the crosslinked product of nylon is only present in the coated portion in Ishii, the claimed Soxhlet extraction is performed on the entire magnet.  Applicant has not provided evidence that performing a Soxhlet extraction with hexafluoroisopropanol to Ishii’s overall magnet, a surface layer of an extraction residue consists of only the crosslinked product of nylon.  As explained above, Applicant further has not defined the surface layer of the extraction residue or how the analysis is measured.  One of ordinary skill in the art can observe the extraction residue and construe a surface layer to include from an upper surface to a “small” portion of the magnetic powder of the extraction residue (thin layer).  Thus, Fe concertation is not necessarily completely zero as argued by Applicant, wherein Fe is from the magnetic powder component.  Creating an arbitrary strata line to also include the magnetic powder anywhere within a desired size/thickness/depth of the extraction residue thin layer would produce a surface layer comprising the hexafluoroisopropanol-unextractable component and Fe.  Therefore, a proportion of the hexafluoroisopropanol-unextractable component in a surface layer of an extraction residue from Soxhlet extraction with hexafluoroisopropanol of the bonded magnet would necessarily overlap the range of greater than 0.9 and 6.1 or less.  
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  
Examiner’s Comment
Regarding the limitation(s) “hexafluoroisopropanol-unextractable component” in the claims, the Examiner has given the term(s) the broadest reasonable interpretation(s) consistent with the written description in Applicants’ specification as it would be interpreted by one of ordinary skill in the art.  In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Donaldson Co., Inc., 16 F.3d 1190, 1192-95, 29 USPQ2d 1845, 1848-50 (Fed. Cir. 1994).  See MPEP 2111.  In that regard, the Examiner notes that “hexafluoroisopropanol-unextractable component” is nomenclature only, without necessarily providing any additional structure or functional limitations thereto, in and of themselves.  However, according to the Specification, it appears that said component is merely a crosslinked product of nylon 12 (Please see paragraphs [0015] and [0020] in Applicant’s published application).  The hexafluoroisopropanol solvent used to obtain/make said claimed component is not germane to the determination of patentablity of the claimed product.  Paragraphs [0028]-[0031] in Applicant’s published application also demonstrate other possible solvents used, besides hexafluoroisopropanol, that is capable of achieving the claimed “hexafluoroisopropanol-unextractable component”.  

Regarding the limitation(s) “a proportion of the hexafluoroisopropanol-unextractable component in a surface layer of an extraction residue from Soxhlet extraction with hexafluoroisopropanol of the bonded magnet is greater than 0.9 and 6.1 or less” in the claims, the Examiner has given the term(s) the broadest reasonable interpretation(s) consistent with the written description in Applicants’ specification as it would be interpreted by one of ordinary skill in the art.  In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Donaldson Co., Inc., 16 F.3d 1190, 1192-95, 29 USPQ2d 1845, 1848-50 (Fed. Cir. 1994).  See MPEP 2111.  Specifically, the Examiner notes the claimed feature is an analysis done of an extraction residue of the final product.  That is, subjecting the bonded magnet in a Soxhlet extraction with hexafluoroisopropanol to obtain an extraction residue, wherein a surface layer of the extraction residue is analyzed and C/Fe x 100 is measured.  Applicant also has not defined what is considered “a surface layer” of the extraction residue.  Therefore, one of ordinary skill in the art could tailor the size/thickness/depth of the surface layer of the extraction residue to any needed size/thickness/depth.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007335676 (“Hasegawa et al.”) in view of JP 2005116789 (“Ishii et al.”).
With regards to Claims 1 and 2, Hasegawa et al. teaches a bonded magnet comprising a SmFeN magnetic powder, nylon 12, and a surface layer including nylon 12 component and having a thickness of 30 µm to 1500 µm in a depth direction from a surface of the bonded magnet ([0001], [0006], [0008], [0009], and [0011]).  
Hasegawa et al. does not specifically teach the nylon 12 component in the surface layer to be an hexafluoroisopropanol-unextractable component (i.e. crosslinked nylon 12).  Hasegawa et al. further does not teach the hexafluoroisopropanol-unextractable component in an amount of greater than 0.1% by mass and 5% by mass or less.    
However, Ishii et al. teaches a bonded magnet comprising SmFeN magnetic powder (A) and nylon 12 or other thermoplastic resin binder (B); and a surface layer including a hexafluoroisopropanol-unextractable component (i.e. nylon film (C)) ([0011], [0026], [0032], and [0033]).  When forming the nylon film (C), a solution of nylon coating agent comprising nylon 12, an alcohol-based solvent-soluble nylon, and a cross-linking agent is applied to the magnet ([0051], [0052], [0055], and [0057]).  When dissolving nylon 12 in these solvent(s), nylon is preferably 0.1 to 30% by weight [0056].  Due to having a cross-linking agent present, a crosslinked product of nylon 12 is formed, which corresponds to Applicant’s “hexafluoroisopropanol-unextractable component”.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Hasegawa et al.’s surface layer include greater than 0.1% by mass and 5% by mass or less hexafluoroisopropanol-unextractable component (i.e. crosslink the nylon 12) to obtain a magnet with excellent rust and weather resistance (Abstract and [0056]). 

With regards to Claim 5 and 6, considering that the hexafluoroisopropanol-unextractable component is present only in the prior art’s upper portion of the bonded magnet, the prior art of record teaches a central portion covered by the surface layer, wherein the hexafluoroisopropanol-unextractable component is present in a larger amount in the surface layer than in the central portion of the bonded magnet.  

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2005116789 (“Ishii et al.”). 
Ishii et al. teaches a bonded magnet comprising a nylon film (C) on a surface of a magnet comprising SmFeN magnetic powder (A) and nylon 12 or other thermoplastic resin binder (B) ([0011], [0026], [0032], and [0033]).  When forming the nylon film (C), a solution of nylon coating agent comprising nylon 12, an alcohol-based solvent-soluble nylon, and a cross-linking agent is applied to the magnet ([0051], [0052], [0055], and [0057]).  When dissolving nylon 12 in these solvent(s), nylon is preferably 0.1 to 30% by weight [0056].  Due to having a cross-linking agent present, a crosslinked product of nylon 12 is formed, which corresponds to Applicant’s “hexafluoroisopropanol-unextractable component”.  Considering that the component is present in Ishii et al.’s nylon film (C), Ishii et al. teaches “hexafluoroisopropanol-unextractable component is at least partially present in a surface layer of the bonded magnet” and “is present in a larger amount in a surface layer than in a central portion of the bonded magnet.”
It would have been obvious to optimize Ishii et al.’s hexafluoroisopropanol-unextractable component to be greater than 0.1% by mass and 5% by mass or less to sufficiently form a nylon film with desirable weather resistance [0056].  It would also have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
 	Ishii et al. does not disclose subjecting and analyzing its bonded magnet in a Soxhlet extraction with hexafluoroisopropanol.  Therefore, Ishii et al. does not explicitly disclose a proportion of the hexafluoroisopropanol-unextractable component in a surface layer of an extraction reside from Soxhlet extraction with hexafluoroisopropanol of the bonded magnet is greater than 0.9 and 6.1 or less, wherein the proportion of the hexafluoroisopropanol-unextractable component is defined by an equation C/Fe x 100, C is C concentration by mass and Fe is Fe concentration by mass.  
	However, Ishii et al. teaches the claimed concentration of hexafluoroisopropanol-unextractable component in its magnet, as set above.  Further, the recited “surface layer of an extraction residue” has been giving the broadest reasonable interpretation (Please see Pages 2, 4, and 5 of this Office Action).  Due to Ishii et al. teaching the claimed concentration of hexafluoroisopropanol-unextractable component and one of ordinary skill in the art tailoring the size/thickness/depth of a surface layer of an extraction residue as needed, Ishii et al.’s magnet would naturally overlap the claimed proportion of the hexafluoroisopropanol-unextractable component in a surface layer of an extraction residue of greater than 0.9 and 6.1 or less, absence of evidence to the contrary. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496. The examiner can normally be reached Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LC/
Lisa Chau
Art Unit 1785



								/Holly Rickman/                                                                                              Primary Examiner, Art Unit 1785